DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-13 are pending in the instant application. Claims 11-13 have been withdrawn from consideration as being drawn to a non-elected invention.

Response to Arguments
Applicant’s arguments (see Remarks filed on 08/26/2022) with respect to the rejection of claim 1-5 and 7 under 35 USC 102(a)(1) as being anticipated by McAlister (US Pat 3,400,164) have been fully considered and are persuasive. Specifically, the amendment requires the catalyst in claim 1 to comprise “a catalyst comprising a homogeneous catalyst comprising ruthenium chloride,” and overcomes the rejection over McAlister which does not teach or suggest such a catalyst.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Pinkos (US Pat. 6,194,624 B1), in view of Liao et al. (US Pub. 2018/0346398 A1), as evidenced by McAlister (US Pat 3,400,164).

Claim Objections
Claim 4 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 4, Applicant is suggested to amend the recitation at lines 6-9 as follows: in the hydrogenation process, the stirring is performed while the openings formed in the one end portion of the impeller shaft where the impeller is positioned [[is]] are positioned in the liquid space, and the openings formed in the other end portion of the impeller shaft [[is]] are positioned in the gaseous space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkos (US Pat. 6,194,624 B1), in view of Liao et al. (US Pub. 2018/0346398 A1, cited in IDS dated 06/13/2021), as evidenced by McAlister (US Pat 3,400,164, cited in IDS dated 06/13/2022).
Regarding claim 1, Pinkos discloses a process for hydrogenating cyclodecatriene to cyclododecene under partial hydrogenation conditions in the presence of a catalyst comprising a homogeneous catalyst comprising ruthenium chloride (col. 1, lines 8-10; col. 2, lines 31-37). Pinkos teaches that the reaction pressures are generally within the range from 1 to 300 bar, especially within the range from 1 to 100 bar. The claimed reaction range of “15 to 80 bar” lies within the pressure range disclosed by Pinkos, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.
It is noted that Pinkos provides examples in the hydrogenation of cyclododecatriene is conducted in a stirred autoclave (i.e. stirred reactor) (col. 3, line 43 – col. 4, line 20).
Pinkos does not explicitly disclose that the suitable stirred reactors for the hydrogenation include a gas induction hollow-type agitator. 
However, Liao, drawn to a hydrogenation method for preparing bisphenol-A, teaches employing a reactor comprising a hollow-shaft stirrer (50 in Figs. 1-3) capable of extracting and exhausting hydrogen gas and stirring reaction liquid ([0019], [0035]-[0036]). Liao teaches that the use of such a hollow-shaft stirrer (corresponding to the claimed “gas induction hollow-type agitator”) is advantageous because (1) the hydrogen gas and the reaction liquid contact well in the hydrogenation reactor and (2) the heat generated during hydrogenation can be timely dissipated so that hydrogenation can be performed well under low pressure and low temperature ([0043]). It is noted that the hydrogenation of cyclododecatriene to cyclododecene is also exothermic (see McAlister, col. 8, lines 7-8).  
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Pinkos by substituting its reactor with a stirred reactor comprising a hollow-shaft stirrer, as taught by Liao, because Liao teaches that the use of such a hollow-shaft stirrer enables well-mixing between hydrogen gas and reaction liquid, and timely dissipation of reaction heat ([0043]), and this involves application of a known stirred reactor to improve a known process to yield predictable results.  It is acknowledged that Liao is drawn to a different reaction (hydrogenation of bisphenol-A with a heterogenous catalyst) than Pinkos. However, it is noted that Liao and Pinkos are both drawn to an exothermic hydrogenation reaction, and one skilled in the art would understand that the benefits of using a hollow-shaft stirrer noted by Pinkos, i.e., effective mixing of hydrogen gas and reaction liquid and timely dissipation of reaction heat to enable a reaction operation at mild pressure and temperature conditions, would generally apply to any exothermic hydrogenation operated in a stirred reactor. In addition, hollow-shaft stirrer is already recognized in the art as a useful stirrer type in the hydrogenation of cyclodecatriene to cyclododecene, as evidenced by McAlister (Abstract; col. 3, lines 25-26, 34-39, and 55-56; col. 7, line 75 - col. 8, line 4). Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in operating the selective hydrogenation of cyclodecatriene using a stirred reactor with a hollow-shaft stirrer of Liao in the hydrogenation process of Pinkos.

	Regarding claim 2, Liao teaches that the hollow-shaft stirrer is capable of supplying hydrogen through a hollow portion of the stirrer (50, Fig. 3) ([0046]).

Regarding claim 3, Liao teaches that its reactor is configured to include a reaction space formed inside, wherein the reaction space includes a gaseous space formed in an upper portion (see the space above the liquid surface 31 in Fig. 3) and having a hydrogen gas, and a liquid space (30) formed in a lower portion (see the space below the liquid surface 31) and a reaction medium ([0046]). Since Pinkos discloses a process for the hydrogenating cyclodecatriene to cyclododecene in the presence of a catalyst comprising a homogeneous catalyst comprising ruthenium chloride (col. 1, lines 8-10; col. 2, lines 31-37), said reaction medium in the liquid space is expected to contain a mixture including cyclododecatriene and the catalyst.

Regarding claim 4, the hollow-shaft stirrer (40, Fig. 3) disclosed by Liao includes an impeller shaft (51) having a hollow portion inside to have openings (54, 55) formed in an upper end and a lower end; and an impeller (52) formed in the lower end of the impeller shaft, in which the openings (54) in the lower end are formed to communicate with an outside of the stirrer ([0046], Fig. 3), and
the stirrer is configured such that the openings formed in the lower end of the impeller shaft are positioned in the liquid space (30), and the openings formed in the upper end are positioned in the gaseous space ([0046], Fig. 3)

Regarding claim 5, Liao teaches operating the hollow-shaft stirrer at a stirring speed of 1,500 rpm, which falls within the claimed range of 400-3000 rpm ([0065]).

Regarding claim 7, Pinkos discloses that the reaction conditions include a temperature of 100 to 200 °C (col. 3, lines 25-27).

Regarding claim 8, Pinkos teaches that the homogenous catalyst may further comprise triphenylphosphine and formaldehyde (col. 2, lines 64-65; col. 3, lines 22-23; EXAMPLE 1).

Regarding claim 9, Pinkos discloses an example employing a catalyst comprising 150 mg of RuCl3·H2O, 20 g of triphenylphosphine, and 12.5 g of 37% strength aqueous formaldehyde solution (col. 3, lines 45-49). The molar ratio of the ruthenium chloride to the triphenylphosphine in said catalyst is calculated to be about 1:100, and the molar ratio of the triphenylphosphine to the formaldehyde about 1:2, which read on or render obvious the corresponding claimed ranges of 1:100 to 300 and 1:1 to 2. 

Regarding claim 10, Pinkos discloses that cyclododecene is useful as an intermediate for producing lactam of 12-aminododecanoic acid (i.e. laurolactam) (col. 1, lines 10-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772